Citation Nr: 0812479	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-02 149	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for infrapatellar tendonitis of the left knee. 

2.  Entitlement to an initial compensable evaluation for left 
shoulder pain and impingement with history of partial 
dislocation. 

3.  Entitlement to an initial compensable evaluation for 
iliotibial band tendonitis. 



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 2001 to July 
2004.  He received the Army Commendation Medal in conjunction 
with his service in Iraq.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which, in pertinent part, granted service 
connection for infrapatellar tendonitis of the left knee at a 
10 percent disability evaluation, for left shoulder pain and 
impingement with history of partial dislocation evaluated as 
noncompensable and for iliotibial band tendonitis evaluated 
as noncompensable.  Service connection was granted effective 
in July 2004. 



FINDINGS OF FACT

1.  The veteran's infrapatellar tendonitis of the left knee 
is manifested by complaints of pain and limitation of flexion 
to 75 degrees with full extension, and no instability. 

2.  The veteran's left shoulder disability is manifested by 
limitation of forward flexion of 160 degrees, shoulder 
abduction to 160 degrees, external rotation of 50 degrees and 
internal rotation of 45 degrees with consideration of pain 
and fatigability. 

3.  The veteran's iliotibial band tendonitis is manifested by 
thigh abduction limited to 30 degrees, external rotation 
limited to 55 degrees with pain over the last 5 degrees over 
the anterior iliac crest, internal rotation limited to 30 
degrees with tightness, pain, and fatigability on repetitive 
movements



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for infrapatellar tendonitis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 5003, 5024, 5260, 5261 
(2007).

2.  The criteria for a 10 percent evaluation for left 
shoulder pain and impingement with history of partial 
dislocation have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.71a, Code 5201 (2007). 

3.  The criteria for an initial disability evaluation of 10 
percent for iliotibial band tendonitis have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (b)(1), 4.7, 4.71a, 
Diagnostic Codes 5251, 5252, 5253 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The court's have held that were the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The issues in this appeal arise from the 
veteran's disagreement with the effective date and rating 
established with the grant of service connection.  The 
courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice is not required in this 
case.

VA has complied with its duty to assist the veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

I.  Entitlement to an initial evaluation in excess of 10 
percent for infrapatellar tendonitis of the left knee.

In January 2002 the veteran presented with complaints of left 
knee pain.

In September 2004 the veteran underwent a VA examination.  
The examiner noted that the veteran had infrapatellar 
tendonitis of the left knee which the veteran reported began 
in basic training.  On examination, he had infrapatellar 
tenderness medial and inferior in the left patella.  

Range of motion of the left knee was 110 degrees out of 140 
degrees.  He had pain at 75 degrees to 110 degrees over the 
medial and inferior aspect.  There was fatigability with 
repetitive movement active and passive.  Extension was full 
from 140 degrees to 0 degrees.  However, on 10 degrees during 
the extension phase there was snapping of the iliotibial 
band. 

The veteran reported pain all the way up to the hips.  
Neurosensorium was intact.  The diagnosis was intrafapatellar 
tendonitis with reduced active and passive flexion and 
snapping of the iliotibial band on extension.  X-rays of the 
knees were normal.

Analysis

The rating schedule does not contain an entry for 
infrapatellar tendonitis of the left knee.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The veteran's disability is evaluated under the rating code 
for tenosynovitis.  This disability is rated on limitation of 
motion of the affected parts as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5024. 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

The rating codes for limitation of motion of the knee provide 
that limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.

The normal range of motion of the knee is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71a, 
Plate II.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 
(1998).

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

X-ray findings of the left knee taken in September 2004 were 
negative and there is no other X-ray evidence of arthritis.

Because the veteran's left knee disorder is not manifested by 
ankylosis, recurrent subluxation or lateral instability, 
dislocation of the semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint, symptomatic 
removal of semilunar cartilage, or impairment of the tibia 
and fibula, or genu recurvatum, consideration of increased 
evaluations under the Diagnostic Codes pertaining to these 
disabilities is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5259, 5262, 5263.

At the September 2004 VA examination, the veteran had flexion 
that far exceeded the 30 degrees required for the next higher 
evaluation of 20 percent.  Even with consideration of pain 
and other functional factors he achieved 75 degrees of 
motion.  Subsequently created VA treatment records make 
little mention of the knee disability, and do not report any 
greater limitation of motion than was noted on the VA 
examination.

The Board has considered entitlement to separate evaluations 
for limitation of flexion and extension, but as noted above, 
none of the evidence demonstrates limitation of extension.  

Extension was full on the VA examination.  There was snapping 
of the iliotibial band at 10 degrees during the extension 
phase, but the veteran is separately service connected for 
iliotibial band tendonitis and there was no indication of a 
limitation of left knee extension.  Thus, separate 
evaluations are not warranted. VAOPGCPREC 9- 2004.

Marked interference with employment, beyond that contemplated 
by the schedular rating, has not been shown.  Further, the 
record does not reflect recent hospitalization for his left 
knee disability.  Therefore, in considering the current 
severity of his disability, frequent hospitalization has not 
been shown and referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990). 


II.  Entitlement to an initial compensable evaluation for 
left shoulder pain and impingement with history of partial 
dislocation.

Factual Background

In October 2002 the veteran injured his left shoulder in 
Kuwait during a weight lifting drill.  He had continued left 
shoulder pain since then.  

In October 2003 the veteran again presented with complaints 
of left shoulder pain that had persisted since his initial 
injury.  The diagnosis was left shoulder tendonopathy.  

On the September 2004 VA examination, the veteran reported 
daily shoulder pain and stated that repetitive motion made it 
painful.  He reported that he had discontinued his employment 
at a sheet metal plant because he could not tolerate the 
repetitive motions.  

The shoulder did not swell or effuse, but it did sublux with 
stretching and overhead repetition.  He had a difficult time 
with repetitive cleaning such as wiping a counter on and off.  
He was right hand dominant.  

On examination his forward flexion was 160 degrees out of 180 
degrees with pain at the last 10 degrees over the anterior 
capsule with fatigability with repetitive movement of the 
left shoulder both active and passive.  Shoulder abduction 
was 160 degrees out of 180 degrees, active and passive with 
pain at the last 10 degrees over the anterior capsule.  There 
was neer relocation, positive neer and impingement sign of 
the left shoulder.  

External rotation of the shoulder was 50 out of 90 degrees 
with pain beginning at 40 to 50 degrees anterior capsule 
active and passive 55 out of 90 degrees.  There was pain and 
fatigability.  Internal rotation of the shoulder was 45 out 
of 90 degrees with pain at 35 to 45 degrees, guarding and 
fatigability with movement.  

The diagnosis was left shoulder pain and impingement with a 
history of partial dislocation.  There was pain, reduced 
forward flexion, abduction, internal and external rotation of 
the shoulder secondary to pain and biomechanical instability.  
X-rays of the shoulders were normal.  Neurological findings 
were normal.

Analysis

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).

The RO has rated the veteran's left shoulder disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5201. 

In evaluating limitation of shoulder motion, VA is required 
to consider the ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003).  The normal range of motion of the shoulder is 180 
degrees of forward flexion and 180 degrees of abduction, with 
90 degrees being shoulder level for each movement.  See 38 
C.F.R. § 4.71a, Plate I.

Under Diagnostic Code 5201, limitation of arm motion at 
shoulder level warrants a 20 percent evaluation, while 
limitation midway between the side and shoulder level 
warrants a 30 percent evaluation and limitation to 25 degrees 
from the side warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5201. 

While the provisions of 38 C.F.R. § 4.59 (2007) provide that 
symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable evaluation, in this case, X-ray 
findings of the shoulders taken in September 2004 were 
negative and there is no other X-ray evidence of arthritis.

In evaluating the veteran's disability, the Board will 
consider the criteria of other potentially applicable 
diagnostic codes.  In the absence of any evidence of 
ankylosis, consideration of Diagnostic Code 5200 is 
unnecessary.

Compensable ratings are provided under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202, for fibrous union, nonunion (false 
flail joint), or loss of the head (flail joint) of the 
humerus, or for malunion or recurrent dislocation of the 
scapulohumeral joint; and under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203, for malunion, nonunion, or dislocation of the 
clavicle or scapula.  X-ray studies have not shown such 
disability of the humerus, clavicle, or scapula.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31 (2007). 

The September 2004 VA examination revealed forward flexion of 
160 degrees out of 180 degrees, shoulder abduction of 160 
degrees out of 180 degrees , external rotation of the 
shoulder was 50 out of 90 degrees and internal rotation of 
the shoulder was 45 out of 90 degrees with pain at 35 to 45 
degrees.  The examiner also reported an additional loss of 10 
degrees of forward flexion and abduction in so far as there 
was pain at that point.

This range of motion does not meet the criteria for a 20 
percent evaluation under Diagnostic Code 5201, as the veteran 
has the ability to raise his arm well above shoulder level. 

Given the report of pain and fatigability, it is reasonable 
to assume that there was additional limitation of motion due 
to these factors.  As such, the Board concludes that these 
findings are sufficient to support a 10 percent disability 
rating for the veteran's service-connected left shoulder pain 
and impingement with history of partial dislocation.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202. 

Marked interference with employment, beyond that contemplated 
by the schedular rating, has not been shown.  While the 
veteran reported on the VA examination that he had left 
employment due to limitations caused by the left shoulder 
disability, he reported a different employment history on a 
December 2006 VA psychiatric examination.  On the latter 
examination he reported that he was currently working for a 
pizza company 30 to 35 hours per week, earning $5.15 per 
hour.  He was working under his capacity, and had attempted 
three or four other jobs.  He stated that he had lost those 
jobs due to his temper, and made no mention of his shoulder 
disability.  

The history reported on the psychiatric examination is more 
detailed than that reported on the shoulder examination.  The 
history was also not reported in conjunction with the 
veteran's claim for compensation for the shoulder disability.  
As such the history reported on the psychiatric examination 
is more probative.  There are no other reports in the record 
that the shoulder disability has caused interference with 
employment.

Further, the record does not reflect recent hospitalization 
for his left shoulder disability.  Therefore, in considering 
the current severity of his disability, frequent 
hospitalization has not been shown and referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board concludes that, a 10 
percent rating is warranted for left shoulder pain and 
impingement with history of partial dislocation, but that the 
preponderance of the evidence is against a rating in excess 
of 10 percent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990). 

III.  Entitlement to an initial compensable evaluation for 
iliotibial band tendonitis.

Factual Background

As previously reported, at the September 2004 examination, 
the examiner noted snapping of the iliotibial band on 10 
degrees of left knee extension.  The veteran reported pain 
all the way up to the hips. 

Right hip flexion was 120 degrees out of 125, left hip left 
flexion was 115 degrees out of 125 with pain beginning at 100 
to 115 degrees over the anterior iliac crest active and 
passive.  The veteran had full extension of his right and 
left hips.  

Adduction of the right hip was 25 degrees out of 25 and his 
left hip was 20 degrees out of 25 with pain beginning at 15 
to 20 degrees over the anterior iliac crest.  Abduction was 
35 degrees out of 45 for the right hip and 30 degrees out of 
45 active and 35 out of 45 passive for the left hip.  
External rotation of the right hip was 50 degrees out of 60 
for active and passive and the left hip was 55 out of 60 for 
active and 60 out of 60 for passive with pain over the last 5 
degrees over the anterior iliac crest.  Internal rotation of 
the right hip was 35 degrees out of 40 active and passive and 
for the left hip 30 out of 40 degrees active and 35 out of 40 
passive with tightness and pain reported with fatigability 
with repetitive movements on active and passive range of 
motion of the last 5 degrees.  

There were no effusions over the hips.  X-rays of the left 
hip were normal.  Neurological findings were normal.  The 
diagnosis was iliotibial band tendonitis of the left upper 
hip and left outer knee.  He had a positive Ober's test.

Analysis

The veteran's hip disability is currently evaluated as 0 
percent disabling under Diagnostic Code 5024-5252.  The 
provisions of 38 C.F.R. § 4.27 (2007) provide that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  

Diagnostic Code 5024 pertains to tenosynovitis, which is 
rated based on the limitation of motion of the affected part, 
as arthritis.  As noted above, arthritis is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, which provides that 
where degenerative arthritis is shown by x-ray findings, it 
will be rated on the basis of limitation of motion.  However, 
where the limitation of motion of the specific joint or 
joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted for 
application for each major joint or group of minor joints 
affected.  In such case, limitation of motion must be 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  

Where there is x-ray evidence of involvement of two or more 
major joints of two or more minor joint groups a 10 percent 
evaluation is warranted. With the above and occasional 
incapacitating exacerbations, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the hips is evaluated using the 
criteria under Diagnostic Code 5251 (limitation of extension 
of the thigh), Diagnostic Code 5252 (limitation of flexion of 
the thigh), and Diagnostic Code 5253 (impairment of the 
thigh). 

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a maximum evaluation of 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2007). 

Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2007).

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, a 10 percent evaluation is assigned.  
Where there is limitation of adduction to the point at which 
cannot cross legs, a 10 percent evaluation is also 
contemplated.  Assignment of a 20 percent evaluation, the 
highest available rating under Diagnostic Code 5253, is 
warranted where there is limitation of abduction of the 
thigh, or motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2007). 

Normal range of motion of the hips is flexion to 125 degrees 
and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

While the provisions provide that symptomatic arthritis will 
be evaluated as warranting at least the minimum compensable 
evaluation, in this case, X-ray findings of the left hip 
taken in September 2004 were negative and there is no other 
X-ray evidence of arthritis.

At his September 2004 VA examination the veteran had full 
extension of his left hips therefore a compensable evaluation 
under Diagnostic Code 5251 is not warranted.  Similarly, the 
veteran's left hip left flexion of 115 degrees out of 125 
with pain beginning at 100 to 115 degrees over the anterior 
iliac crest active and passive does not warrant a 10 percent 
disability evaluation under Diagnostic Code 5252.  Even with 
pain, flexion of the thigh was not limited to 45 degrees.  

However, the September 2004 VA examination revealed that the 
veteran had abduction of 30 degrees active and 35 degrees 
passive for the left hip.  External rotation of the left hip 
was 55 degrees out of 60 for active and 60 out of 60 for 
passive with pain over the last 5 degrees over the anterior 
iliac crest.  Internal rotation of the left hip was 30 
degrees out of 40 degrees active 35 degrees passive with 
tightness and pain reported with fatigability with repetitive 
movements on active and passive range of motion of the last 5 
degrees.  

The veteran therefore had limitation of the rotation of the 
thigh that would warrant a 10 percent disability rating under 
Diagnostic Code 5253.  There is no medical evidence of 
limitation of abduction of motion lost beyond 10 degrees to 
warrant a 20 percent rating under Diagnostic Code 5253.

The Board is aware that the veteran reported pain and 
fatigability in his left hip.  However, the Board finds that 
the veteran's hip is adequately compensated for by the 10 
percent rating currently assigned, and the veteran does not 
demonstrate additional range of motion loss due to pain on 
use or during flare-ups.  The Board notes that even with the 
veteran's pain at the last 5 degrees, this does not equate to 
the limitation required for a 20 percent evaluation.  
Therefore, an increased evaluation on the basis of the DeLuca 
factors is not warranted.

Marked interference with employment, beyond that contemplated 
by the schedular rating, has not been shown.  Further, the 
record does not reflect recent hospitalization for his hips.  
Therefore, in considering the current severity of his 
disability, frequent hospitalization has not been shown and 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board concludes that, a 10 
percent rating is warranted for left iliotibial band 
tendonitis, but that the preponderance of the evidence is 
against a rating in excess of 10 percent.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 









							(CONTINUED ON NEXT PAGE)
ORDER


Entitlement to an initial evaluation in excess of 10 percent 
for infrapatellar tendonitis of the left knee is denied. 

Entitlement to an initial 10 percent disability evaluation 
for left shoulder pain and impingement with history of 
partial dislocation is granted. 

Entitlement to an initial 10 percent disability evaluation 
for iliotibial band tendonitis is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


